             Case 0:21-cv-00093-NDF Document 1 Filed 05/10/21 Page 1 of 5

James C. Worthen, #6-3973
Meggan J. Nicholas, #7-4856
Hall & Evans, LLC
152 North Durbin Street, Suite 404
Casper, Wyoming 82601
Telephone: (307)333-6701
Facsimile: (307)333-6352
worthenj@hallevans.com
nicholasm@hallevans.com
Attorneys for Defendant

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

MATTHEW J. SHERMAN and                          )
STACEY BADOUR-SHERMAN,                          )
Husband and wife,                               )
                                                )
        Plaintiffs,                             )
                                                )
v.                                              )     Civil Action No.
                                                )
EOG RESOURCES, INC.,                            )
                                                )
        Defendant.                              )


                                     NOTICE OF REMOVAL


        Defendant, EOG Resources, Inc. (“EOG”), by and through its undersigned counsel, Hall

& Evans, LLC, hereby submits the following Notice of Removal of the above-captioned action

from Campbell County, Sixth Judicial District Court, State of Wyoming, to the United States

District Court for the District of Wyoming pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and

Fed. R. Civ. P. 81(c), and states as follows:

                                       I.   INTRODUCTION

        1.       Plaintiffs, Matthew J. Sherman and Stacey Badour-Sherman (“Plaintiffs”), initiated

this lawsuit on February 26, 2021 against Defendant in the Sixth Judicial District Court for the

State of Wyoming, County of Campbell, captioned Matthew J. Sherman and Stacey Badour-

Sherman v. EOG Resources, Inc., Civil Action No. 39693, which is now pending in that Court (the

“State Action”). (See Exhibit A, Plaintiffs’ Complaint.)
             Case 0:21-cv-00093-NDF Document 1 Filed 05/10/21 Page 2 of 5




        2.       Plaintiffs allege that on February 28, 2017, “[w]hile filling up his water truck, Mr.

Sherman slipped and fell on the hazardous ice.” (Exhibit A, ¶ 15).

        3.       Plaintiffs’ Complaint alleges claims under Negligence and Premises Liability, . (Id.

at ¶¶ 22– 38).

                             II.     COMPLIANCE WITH THE RULES

        4.       All procedural requirements related to the removal of this action have been

satisfied.

        5.       Defendant, EOG Resources, Inc., was served on April 20, 2021.

        6.       This Notice of Removal is filed within twenty (20) days of service of the Plaintiffs’

Complaint and Summons on Defendant and is timely pursuant to 28 U.S.C. §§ 1441 and 1446(b).

        7.       A copy of this Notice of Removal will be filed with the State Action and served

upon Plaintiffs’ counsel.

        8.       Pursuant to 28 U.S.C. § 1446(a) and U.S.D.C.L.R. 81.1, copies of the following

process, pleadings, and orders that were served upon Defendant or filed in the State Action are

attached as follows:

                 Exhibit A         Complaint and Jury Demand

                 Exhibit B         Notice of Assignment of Judge

                 Exhibit C         Summons Issued

                 Exhibit D         Docket Sheet

        9.       Pursuant to Fed.R.Civ.P. 81(c), Defendant EOG Resources, Inc. will present its

defenses by pleading at the time prescribed herein, and specifically reserves its right to assert all

defenses, including those defenses under Fed.R.Civ.P. 12(b).




                                         Notice of Removal – Page 2
                                       Sherman v. EOG Resources, Inc.
          Case 0:21-cv-00093-NDF Document 1 Filed 05/10/21 Page 3 of 5




       10.     Defendant EOG Resources, Inc. has complied with all of the requirements of 28

U.S.C. § 1446 and U.S.D.C.L.R. 81.1.

                              III.    DIVERSITY JURISDICTION

       11.     This case is removable pursuant to 28 U.S.C. § 1441 because the United States

District Court for the District Court of Wyoming has diversity jurisdiction under 28 U.S.C. §§

1441, 1446, and 1332. Federal courts have diversity jurisdiction in lawsuits between citizens of

different states where the amount in controversy exceeds $75,000, exclusive of interest and costs.

28 U.S.C. § 1332.

A.     THE PARTIES ARE CITIZENS OF DIFFERENT STATES

       12.     Here, there is complete diversity of citizenship between Plaintiffs and Defendant.

Plaintiffs are citizens of Wyoming. (Exhibit A, ¶ 2. See Crowley v. Glaze, 710 F.2d 676, 678

(10th Cir. 1983) (finding that “[f]or purposes of diversity jurisdiction, under 28 U.S.C. §

1332(a)(1), state citizenship is the equivalent of domicile.”)).

       13.     Defendant EOG Resources, Inc. is a foreign corporation organized under the laws

of the state of Delaware with a principal place of business at 1111 Bagby, Sky Lobby 2, Houston,

Texas 77002. (See 28 U.S.C. § 1332(c) (holding “a corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business.”)).

       14.     For purposes of federal diversity jurisdiction, the parties are completely diverse

pursuant to 28 U.S.C. § 1332(a)(1).

B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       15.     Based on information and belief, the amount in controversy here exceeds $75,000

as required by 28 U.S.C. § 1332(a).



                                       Notice of Removal – Page 3
                                     Sherman v. EOG Resources, Inc.
          Case 0:21-cv-00093-NDF Document 1 Filed 05/10/21 Page 4 of 5




       16.       When a defendant seeks federal court adjudication, the defendant’s amount in

controversy allegation should be accepted when not contested by the plaintiff or questioned by the

court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547, 553 (2014). A

defendant’s notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold. Id. at 554. The sum demanded in good faith in

the initial pleading shall be deemed to the amount in controversy, except that “a money judgment,

but the State practice either does not permit demand for a specific sum or permits recovery of

damages in excess of the amount demanded;” 28 U.S.C. § 1446(c)(2)(A)(ii).

       17.       Plaintiffs’ complaint alleges that the amount in controversy exceeds $50,000.00,

which is the jurisdictional minimum for Wyoming State District Courts. (See Exhibit A ¶ 6.)

Plaintiffs seek damages for past and future medical expenses, lost wages and diminished earning

capacity; past and future pain and suffering; disability and disfigurement; past and future loss of

enjoyment of life; loss of consortium; loss of household services; and punitive damages. The state

court permits recovery of damages far in excess of the amount claimed by Plaintiffs.

       18.       Upon information and belief, the jurisdictional amount in controversy exceeds

$75,000, exclusive of interests and costs, and therefore, this action may properly be removed to

this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

       19.       Accordingly, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332.

       WHEREFORE, Defendant, EOG Resources, Inc., respectfully requests that the action now

pending in Campbell County, Sixth Judicial District Court, Docket No. 39693, be removed

therefrom to this Court and that all further proceedings be heard in this Court.




                                      Notice of Removal – Page 4
                                    Sherman v. EOG Resources, Inc.
          Case 0:21-cv-00093-NDF Document 1 Filed 05/10/21 Page 5 of 5




       DATED this 10th day of May, 2021.


                                                        s/ James C. Worthen
                                                       James C. Worthen, #6-3973
                                                       Meggan J. Nicholas, #7-4856
                                                       Hall & Evans, LLC
                                                       152 North Durbin Street, Suite 404
                                                       Casper, Wyoming 82601
                                                       Telephone: (307)333-6701
                                                       Facsimile: (307)333-6352
                                                       worthenj@hallevans.com
                                                       nicholasm@hallevans.com
                                                       Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of May, 2021, I electronically filed the foregoing
Notice of Removal with the Clerk of Court using the CM/ECF system which will send notification
of such filing to parties or counsel registered through ECF. In addition, I hereby certify that I have
served via electronic mail the forgoing document to the following non-CM/ECF participants:

       Jeremy J. Hugus
       Platte River Injury Law
       123 South Beech Street
       Casper, Wyoming 82601
       hugus@platteriverlaw.com



                                                       s/ James C. Worthen
                                                       James C. Worthen




                                      Notice of Removal – Page 5
                                    Sherman v. EOG Resources, Inc.
